61 N.J. 459 (1972)
295 A.2d 201
IN THE MATTER OF GEORGE J. McGINNIS, III, AN ATTORNEY-AT-LAW.
The Supreme Court of New Jersey.
Argued September 12, 1972.
Decided October 10, 1972.
Mr. Lemuel H. Blackburn, Jr., argued the cause for Mercer County Ethics Committee.
Mr. Peter P. Cascone, Jr., argued the cause for respondent.
PER CURIAM.
Respondent pleaded guilty to a charge of uttering a forged instrument and one of embezzlement. As a result of a plea bargain, seven other similar charges were dismissed. All the charges involved substantial defalcations of moneys entrusted to him. A custodial sentence was imposed.
When we were first apprised of the charges, we suspended respondent from practice until our further order. The matter *460 is now before us on the final discipline to be imposed. Nothing less than disbarment will suffice.
It is therefore ordered that respondent's name be stricken from the roll.
For disbarment  Chief Justice WEINTRAUB, Justices JACOBS, PROCTOR, HALL and MOUNTAIN, and Judges CONFORD and SULLIVAN  7.
Opposed  None.